           Case 1:19-cv-01255-JLT Document 20 Filed 06/16/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   LAQUITTA ANN CAUDEL,                              )   Case No.: 1:19-cv-1255- JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING PLAINTIFF’S REQUEST
                                                       )   FOR A FURTHER EXTENSION OF TIME
13          v.                                         )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   (Doc. 19)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          On June 16, 2020, the parties stipulated for Plaintiff to have an additional extension of time to
18   file an opening brief. Notably, the Scheduling Order allows for a single extension of thirty days by the
19   stipulation of the parties. (Doc. 10 at 3) Beyond the single extension by stipulation, “requests to
20   modify [the scheduling] order must be made by written motion and will be granted only for good
21   cause.” (Id.) Because Plaintiff previously sought an extension of time by stipulation (See Doc. 19), the
22   Court construes to be a motion to amend the Court’s scheduling order. (Doc. 10 at 3)
23          Jonathan Pena, counsel for Plaintiff, asserts the additional time is necessary because he “is
24   operating with very limited staff” while complying with the recommendations for social distancing
25   during the COVID-19 pandemic (Doc. 19 at 1) In addition, Mr. Pena reports he has many
26   administrative hearings and appointments with claimants each week, as well as ten opening briefs to
27   prepare during the week of June 7, 2020; and twelve opening briefs to prepare the week of June 14,
28   2020. (Id. at 2) Mr. Pena notes the Commissioner does not oppose the requested extension and

                                                           1
           Case 1:19-cv-01255-JLT Document 20 Filed 06/16/20 Page 2 of 2


 1   stipulated to it on June 16, 2020. (Id. at 2-3) Further, it does not appear the Commissioner would
 2   suffer any prejudice as a result of the additional extension of time. Accordingly, the Court ORDERS:
 3          1.      The request for a further extension of time (Doc. 19) is GRANTED;
 4          2.      Plaintiff SHALL file an opening brief no later than July 20, 2020; and
 5          3.      Plaintiff is informed that no further extensions of time will be granted for filing the
 6                  opening brief without a showing of exceptionally good cause, which will not include
 7                  Counsel’s workload.
 8
 9   IT IS SO ORDERED.
10
        Dated:     June 16, 2020                               /s/ Jennifer L. Thurston
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
